department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division date release number release date legend org - organization name xx - date address - address person to contact badge number contact telephone number contact address employer_identification_number org address certified mail dear this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xx for the following reason s you are not operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests because you did not protest the proposed modification of your non-private foundation status and have indicated your agreement by signing the form_6018 on july 20xx it is further determined that you have not exhausted your available remedies for purposes of declaratory_judgment under sec_7428 of the code contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address united_states tax_court second street nw washington dc please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication 886a sincerely nanette m downing director eo examinations letter catalog number 34809f form_886 a name of taxpayer exhibit year period ended explanation of items department of the treasury - internal_revenue_service schedule no or 20xx12 org legend org - organization name country - country issues xx - date city - city state - state whether org’ exemption should to be revoked due to its filing for corporate status in another jurisdiction city state subsequent to its original corporate filing in the state of state facts org was incorporated in state on november 20xx on 20xx state forfeited org’s corporate status for failure_to_file the 20xx property return org subsequently reincorporated in the district of country on may 20xx law sec_1 a -1 a of the income_tax regulations requires that in order to establish exemption an organization must file an appropriate application form with the district_director for the internal_revenue_district in which is located the principal_place_of_business or principal office of the organization rulings or determination letters holding organizations exempt are effective so long as there are no material changes in the organization’s character purposes or methods of operation rev-rul sec_501 --exemption from tax on corporations certain trusts etc revrul_67_390 1967_2_cb_179 jan sec_501 --exemption from tax on corporations certain trusts etc requirement for new applications for exemption from federal_income_tax in case of a change in the structure of organizations exempt from federal_income_tax under sec_501 of the internal_revenue_code of the internal_revenue_service has been asked whether new applications for exemption are required in four cases where changes were made in the structure of organizations which previously had been held exempt from federal_income_tax under sec_501 of the internal_revenue_code of or a counterpart provision of prior_law case an exempt trust was reorganized and adopted a corporate form to carry out the same purposes for which the trust had been established its operations were not changed case an exempt unincorporated association was incorporated and continued the operations which had qualified it for exemption case an exempt_organization incorporated under state law was reincorporated by an act of congress to carry out the same purposes contained in the state charter case an exempt_organization incorporated under the laws of one state was reincorporated under the laws of another state with no change in its purposes in each of the four cases described above a new legal entity has been created each new entity must establish its exemption in accordance with the regulations set forth above accordingly each of the above form acrev department of the treasury - internal_revenue_service page -1- foun a name of taxpayer explanation of items schedule no or exhibit year period ended department of the ‘treasury - internal_revenue_service org 20xx12 organizations must file an application_for exemption to establish that the new entity qualifies for exemption under the code and applicable regulations taxpayer position the taxpayer stated in interviews that it did not realize the ramifications of the subsequent filing for corporate status in a new jurisdiction government position the government's position is that there has been a significant change in the organization’s character and or structure the taxpayer's actions are identical to that of case four of revrul_67_390 subject_to the rules as found in per revrul_67_390 as such it is conclusion org community service's exemption will be revoked org will have to reapply for its exempt status form acrev department of the treasury - internal_revenue_service page -2-
